Citation Nr: 0400762	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-08 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

 
Whether new and material evidence has been received to reopen 
a claim for service connection for a mixed personality 
disorder with paranoid, schizoid and passive aggressive 
features.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2002 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO denied service connection for 
mixed personality disorder with paranoid, schizoid and 
passive aggressive features. 


FINDINGS OF FACT

1.  Service connection for mixed personality disorder with 
paranoid, schizoid and passive aggressive features was denied 
in an October 1999 rating decision.  The claimant did not 
perfect an appeal from that decision.

2.  Since the last decision, the claimant has not submitted 
evidence which is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for a mixed personality disorder with paranoid, 
schizoid and passive aggressive features.


CONCLUSIONS OF LAW

1.  The October 1999 decision denying the appellant's claim 
for service connection for a mixed personality disorder with 
paranoid, schizoid and passive aggressive features is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103, 
(2003).

2.  New and material evidence has not been submitted to 
reopen the claim for service connection for a mixed 
personality disorder with paranoid, schizoid and passive 
aggressive features.  38 U.S.C.A. §§ 5108, 5103A, 5017 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a January 2002 VCAA letter, the RO stated that in order to 
establish entitlement to service connection, the evidence 
must show an injury in military service, or a disease that 
began in or was made worse during military service, or an 
event in service causing injury or disease, a current 
physical or mental disability, and a relationship between the 
current disability and an injury, disease, or event in 
service.  In the February 2003 statement of the case, the RO 
provided the veteran with the text of 38 C.F.R. § 3.303, 
pertaining to principles relating to service connection.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the January 2002 VCAA letter, under a heading 
entitled "VA's Duty to Assist You in Obtaining Evidence for 
Your Claim," the RO stated that it would help the veteran 
obtain medical records, employment records, or records from 
other Federal agencies, but that the veteran had to provide 
the RO with sufficient information so that it could obtain 
the records from the appropriate person or agency.  The RO 
stressed that it was still the veteran's responsibility to 
make sure that the records were received by it.  The RO also 
stated that it would obtain the veteran's service medical 
records and VA treatment records.

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In this case VA has obtained the veteran's service medical 
records and the VA and private treatment records identified 
by the veteran.  The veteran has not indicated the existence 
of any additional records that would aid in substantiating 
his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Factual Background

In an October 1999 rating decision, the RO denied service 
connection for a mixed personality disorder with paranoid, 
schizoid and passive aggressive features.  In December 1999 
the veteran filed an invalid notice of disagreement on a VA 
Form-9.  In January 2000, the RO notified the veteran that 
his VA Form-9 was not a valid notice of disagreement because 
he failed to specify which issue in the October 1999 rating 
decision he was appealing.

Following is a description of the evidence of record at the 
time of the October 1999 rating decision.

An October 1969 Evaluation for Administrative Action in the 
veteran's service medical records indicated that the veteran 
manifested an inadequate personality with schizoid features.  
Psychological testing and evaluation revealed a constricted 
young man with impaired intellectual abilities.  This was in 
conflict with high AQE (group) test scores which were 
believed to be unrealistic.  It was noted that the veteran 
was unable to adjust socially and emotionally to service 
life.  His character and behavior disorder was considered a 
severe condition.  The veteran was recommended for 
administrative separation.

An October 1969 administrative discharge examination report 
indicated that the veteran had an inadequate personality with 
schizoid features.  In a July 1999 VA examination report, the 
veteran complained of distrust of others, isolation, 
withdrawal, and generalized paranoia.  The examiner noted 
that the veteran was oriented to time, place, and person, his 
memory was intact for both recent and distant events, his 
judgment and insight were poor by history.  The examiner 
entered a diagnosis of mixed personality disorder with 
paranoid, schizoid, and passive-aggressive features, existed 
prior to enlistment.  His GAF score was a 70.  The examiner 
stated that he saw absolutely no connection between the 
veteran's current problems and his experiences in the 
military.

The veteran filed his claim to reopen in October 2000.  In 
conjunction with his claim to reopen, the following evidence 
was received:

In a September 1999 county hospital psychiatric assessment, 
the examiner noted that the veteran was pleasant and 
cooperative, his mood was neutral, his affect was somewhat 
irritable, but he maintained his composure throughout the 
interview.  There was no evidence of a thought disorder, 
hallucinations, or delusions.  He was oriented times three.  
His memory was grossly intact.  His had some insight, and his 
judgment was adequate.  The examiner entered a diagnosis of 
adjustment disorder with depressed mood, and problems with 
social environment.  His GAF score was a 50.  

A September 1999 private therapy treatment report indicated 
that the veteran suffered from anger, anxiety, and stress.  A 
progress note indicated that the veteran was strong-willed 
and had a healthy self-concept, but that he was socially 
withdrawn due to past negative experiences.

In an April 2001 lay statement, a friend noted that he had 
known the veteran about 30 years, and that the veteran had 
always kept to himself.  He stated that the veteran had told 
him that the service had changed him.

In a July 2001 letter, a private physician stated that the 
veteran, who was his patient, had been symptomatic for most 
of his adult life, and that he had severe restrictions at 
work because of his symptoms.  He stated that the veteran was 
generally able to work in only very limited circumstances.

III.  Criteria

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The Board notes that the legal standard of what 
constitutes "new and material" evidence was recently 
amended.  This amendment is inapplicable in the instant case 
as the amendment applies prospectively to claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 
2001) (codified at 38 C.F.R. § 3.156(a) (2002)).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  
Personality disorders and mental deficiencies as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303 (2003).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The issue of the appellant's entitlement to service 
connection for a mixed personality disorder with paranoid, 
schizoid and passive aggressive features was previously 
raised and addressed by VA.  In an October 1999 rating 
decision, the AOJ denied service connection for a mixed 
personality disorder with paranoid, schizoid and passive 
aggressive features.  The appellant was informed of the 
determination and submitted a VA Form-9.  The appellant was 
notified that this was not a valid notice of disagreement as 
it did not specify which issues he was appealing.  Since the 
veteran did not submit a notice of disagreement, the October 
1999 decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).  However, the claim may 
be reopened upon the submission of new and material evidence.  
See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2001).

The Board finds that the appellant has not submitted new and 
material evidence and thus the claim for service connection 
for a mixed personality disorder with paranoid, schizoid and 
passive aggressive features is not reopened.

VA will reopen a claim and review a former disposition of a 
claim if new and material evidence is presented or secured 
with respect to a claim that has been previously disallowed.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence 
means evidence which was not previously submitted to agency 
decision makers which bears "directly and substantially" 
upon the specific matter under consideration.  38 C.F.R. 
§ 3.156(a) (2001).  Such evidence must be neither cumulative 
nor redundant, and, by itself or in connection with evidence 
previously assembled, "so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  The specific matter under consideration is service 
connection for a mixed personality disorder with paranoid, 
schizoid and passive aggressive features.  Personality 
disorders and mental deficiencies as such are not diseases or 
injuries within the meaning of applicable legislation.  
38 C.F.R. § 3.303 (2003).  Thus, since the veteran is 
claiming service connection for a personality disorder, his 
claim must be denied as a matter of law.  

As the law, and not the evidence, is dispositive, the appeal 
is denied due to the absence of legal merit.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

To the extent that Dr. Munoz, the veteran and a buddy report 
that the veteran has had difficulties most of his adult life, 
this information may be true.  However, the fact that the 
veteran had a personality disorder had previously been 
established.  Evidence that tends to confirm a previously 
established fact is cumulative.  Nothing in the veteran's 
statement, the buddy statement or the statement of Dr. Munoz 
establishes the onset or aggravation of a disease or injury 
in service.  The fact that a personality disorder will 
manifested by pathologic trends is and was recognized by 
regulation.  38 C.F.R. § 3.303(c).

To the extent that the veteran was seen in 1999 for an 
adjustment disorder, there is nothing to reflect that there 
is any relationship to service and such evidence is not new 
and material in regard to a specific application to reopen a 
claim for service connection for a personality disorder.  The 
1999 documents reflect that the identified manifestations 
were associated with anger with his boss rather than an in-
service event.  Such information is not material.


ORDER

The claim to reopen for service connection for a mixed 
personality disorder with paranoid, schizoid and passive 
aggressive features is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



